Order entered July 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00802-CV

                         IN RE WILLIAM L. FOREMAN, Relator

                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-13056

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE